        Case 1:17-cv-02989-AT Document 663 Filed 11/15/19 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.


     CURLING PLAINTIFFS’ REQUEST FOR ORAL ARGUMENT AND
                     STATUS CONFERENCE
      Pursuant to Local Rule 7.1(E) and this Court’s Standing Order (Dkt. No. 11

¶ III(k)), Plaintiffs Donna Curling, Donna Price, and Jeffrey Schoenberg (the

“Curling Plaintiffs”), respectfully request oral argument on Plaintiffs’ Joint Motion

for Sanctions (Dkt. No. 623), and State Defendants’ Motion to Dismiss Curling

Plaintiffs’ Third Amended Complaint (Dkt. No. 645). With respect to Plaintiffs’

Joint Motion for Sanctions, Curling Plaintiffs respectfully submit that oral

argument, at this Court’s earliest convenience, will assist the Court in

understanding the actual facts regarding Defendants’ conduct at issue in the

Motion and determining the appropriate scope of sanctions. With respect to State

Defendants’ Motion to Dismiss, given the importance of the electoral issues

involved in this case, and the need to proceed expeditiously with discovery and a

                                          1
        Case 1:17-cv-02989-AT Document 663 Filed 11/15/19 Page 2 of 5




final hearing on the merits, Curling Plaintiffs respectfully submit that oral

argument, at this Court’s earliest convenience, will assist the Court in resolving

State Defendants’ Motion and enable the Court and the parties to move this case

forward expeditiously. In addition, the lawyer (or lawyers) who will be chiefly

responsible for oral argument on behalf of Curling Plaintiffs, if allowed, will be an

associate with no more than seven years of experience.

      Curling Plaintiffs also request a status conference with the Court at its

earliest convenience to address the schedule for and scope of a hearing on Curling

Plaintiffs’ Motion for Preliminary Injunction (Dkt. No. 619), and the scope of and

schedule for expedited discovery before a hearing on that Motion as well as an

overall schedule to resolve the claims in Curling Plaintiffs’ Third Amended

Complaint (Dkt. No. 627).



Dated: November 15, 2019                  Respectfully submitted,

                                           /s/ David D. Cross
                                          David D. Cross (pro hac vice)
                                          John P. Carlin (pro hac vice)
                                          Jane P. Bentrott (pro hac vice)
                                          Robert W. Manoso (pro hac vice)
                                          MORRISON & FOERSTER LLP
                                          2000 Pennsylvania Avenue, NW
                                          Suite 6000
                                          Washington, DC 20006
                                          Telephone: (202) 887-1500

                                           2
Case 1:17-cv-02989-AT Document 663 Filed 11/15/19 Page 3 of 5




                             DCross@mofo.com
                             JCarlin@mofo.com
                             RManoso@mofo.com
                             JBentrott@mofo.com

                             Halsey G. Knapp, Jr.
                             GA Bar No. 425320
                             Adam M. Sparks
                             GA Bar No. 341578
                             KREVOLIN & HORST, LLC
                             1201 West Peachtree Street, NW
                             Suite 3250
                             Atlanta, GA 30309
                             HKnapp@khlawfirm.com
                             Sparks@khlawfirm.com

                             Counsel for Plaintiffs Donna Curling,
                             Donna Price & Jeffrey Schoenberg




                             3
        Case 1:17-cv-02989-AT Document 663 Filed 11/15/19 Page 4 of 5




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                             Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document has been prepared in

accordance with the font type and margin requirements of LR 5.1, using font type

of Times New Roman and a point size of 14.

                                              /s/ David D. Cross
                                             David D. Cross




                                       4
        Case 1:17-cv-02989-AT Document 663 Filed 11/15/19 Page 5 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                        CERTIFICATE OF SERVICE
      I hereby certify that on November 15, 2019, a copy of the foregoing

CURLING PLAINTIFFS’ REQUEST FOR ORAL ARGUMENT AND

STATUS CONFERENCE was electronically filed with the Clerk of Court using

the CM/ECF system, which will automatically send notification of such filing to all

attorneys of record.

                                             /s/ David D. Cross
                                            David D. Cross




                                        5
